Title: To George Washington from the Citizens of Norfolk, Virginia, 31 August 1793
From: Citizens of Norfolk, Virginia
To: Washington, George



[31 August 1793]

At a respectable meeting of the Citizens of the Borough of Norfolk, convened at the Town Hall on the 31st of Augt agreeably to notification, for the purpose of taking under their consideration the late Proclamation of the President of the United States.
Robert Taylor Esqr. Mayor was called to the Chair, & John Nivison Esqr. was appointed Secretary to the meeting.
The proclamation being read, the following Resolutions were proposed, debated and unanimously agreed to.

1st That the blessings which peace & tranquility have afforded the United States, have been so sensibly enjoyed under the auspices of our happy constitution, & the present wise and virtuous administration; that a continuance thereof ought to be anxiously desired by all good Citizens, in as much as their wellfare, and happiness cannot fail being promoted thereby.
2nd That the honor of the United States, as well as their interest and duty, require the strictest observance of their national compacts. that an interference on their part, between the European powers now at war, otherwise than as required by those engagements, would have an evident tendency to involve them therein, & consequently materially to affect their political ease & prosperity.
3rd That for the preservation of the foregoing interesting and important considerations, the regard and attention of our illustrious Citizen the President, to the true interests of his fellow Citizens and the happiness of our Country have been wisely

manifested by his Proclamation enjoining “a strict neutrality on the part of the United States towards the belligerent powers, according to the modern usage of nations.” that the expediency & policy of the measure thus adopted by Him, have obtained our warmest approbation & shall meet on our part the most uniform and steady support; considering it as a further testimony of that unabating zeal & esteem for our common benefit & promotion, & of the exertion of those talents & virtues, which have been so often and so eminently displayed by Him, in the most perilous & important situations.
4th That the constitution of the United States having provided adequate authority to communicate with foreign Nations, & to negociate with their Ministers on all subjects of national concern, a deviation by any such Ministers from the regular mode of communication thus constituted, is offensive to the dignity of our Nation.

Resolved that the Chairman be requested to transmit a copy of the forgoing resolutions attested by the Secretary, to the President of the United States.

signed Robert Taylor Chairman a Copy Test. John Nivison Secry

